EXHIBIT 10.13

[pfti_ex10z13002.gif] [pfti_ex10z13002.gif]







 

2400 North Commerce Parkway

Suite 405

Weston. FL 33326

954.453.5660

www dukerealty com




 













October 1, 2012

VIA UPS OVERNIGHT DELIVERY







Mr. Alan Sandler

Vice-President

Puradyn Filter Technologies Incorporated

2017 High Ridge Road

Boynton Beach, Florida 33426







Re:  LEASE by and between DUKE PGC AT QUANTUM 1-9, LLC, a Delaware limited
liability company ("Landlord") and PURADYN FILTER TECHNOLOGIES INCORPORATED, a
Delaware corporation ("Tenant").







Dear Mr. Sandler:




Enclosed please find one (1) fully executed original counterpart of the above
referenced document for your files.




If I can be of further assistance, or if you have any questions, please do not
hesitate to call.




Sincerely,




DUKE REALTY CORPORATION

[pfti_ex10z13004.gif] [pfti_ex10z13004.gif]

Ana M. Hernandez

Property Administrator

[pfti_ex10z13006.gif] [pfti_ex10z13006.gif]

2400 North Commerce  Parkway

Suite 405

Weston, FL 33326

Main: 954-453-5660

P: 954-453-5265

F: 954.453.5695

ana.hernandez@dukerealty.com

www.dukerealty.com




Cc: File





--------------------------------------------------------------------------------




LEASE







THIS LEASE (the "Lease") is executed this 27 day of September, 2012, by and
between DUKE PGC AT QUANTUM 1-9, LLC, a Delaware limited liability company
("Landlord"), and PURADYN FILTER TECHNOLOGIES INCORPORATED, a Delaware
corporation ("Tenant").




ARTICLE 1 - LEASE OF PREMISES




Section 1.01.  Basic Lease Provisions and Definitions.




(a)

Leased Premises (shown outlined on Exhibit A attached hereto): a portion of the
building commonly known as Gateway Center 7 (the "Building"), located at 2017
High Ridge Road, Boynton Beach, Florida 33426, within Gateway Center at Quantum
(the "Park").




(b)

Rentable Area: approximately 25,541 square feet.




(c)

Tenant's Proportionate Share: 31.87%.




(d)

Minimum Annual Rent:




 

Year 1

$

120,255.50

 

 

Year 2

$

148,635.84

 

 

Year 3

$

153,094.92

 

 

Year 4

$

157,687.80

 

 

Year 5

$

162,418.44

 

 

Year 6

$

167,290.92

 




(Note: Minimum Annual Rent does not include applicable Florida State Sales Tax,
or Additional Rent, which sums shall be the sole responsibility of Tenant.)




(e)

Monthly Rental Installments:




 

Month 1 - 2

$

0.00

 

 

Months 3 - 12

$

12,025.55

 

 

Months 13 - 24

$

12,386.32

 

 

Months 25 - 36

$

12,757.91

 

 

Months 37 - 48

$

13,140.65

 

 

Months 49 - 60

$

13,534.87

 

 

Months 61 - 72

$

13,940.91

 




(Note: Monthly Rental Installments do not include applicable Florida State Sales
Tax, or Additional Rent, which sums shall be the sole responsibility of Tenant.)




(f)

Intentionally Omitted.




(g)

Commencement Date: August 1, 2013.




(h)

Lease Term: Six (6) years.




(i)

Security Deposit: $34,970.00.














--------------------------------------------------------------------------------




(j)

Broker(s): Duke Realty Services, LLC and CBRE, Inc. representing Landlord, and

Flagler Real Estate Services, LLC representing Tenant.




(k)

Permitted Use: General office, warehousing and storage of oil filtration systems
and related purposes.




(l)

Address for notices and payments are as follows:




Landlord:

Duke PGC at Quantum 1-9, LLC

c/o Duke Realty Corporation

Attn.: South Florida Market- V.P., Asset Mgmt. & Customer

Service

2400 North Commerce Parkway, Suite 405

Weston, FL 33326




With Payments to:

Duke PGC at Quantum 1-9, LLC

c/o Duke Realty Corporation

75 Remittance Drive, Suite 1477

Chicago, IL 60675-1477




Tenant:

Puradyn Filter Technologies Incorporated

2017 High Ridge Road

Boynton Beach, Florida 33426




(m)

Guarantor: None.




EXHIBITS

Exhibit A:

Leased Premises

Exhibit B:

Intentionally Omitted

Exhibit C:

Letter of Understanding

Exhibit D:

Rules and Regulations

Exhibit E:

Offer Space

 




Section 1.02. Lease of Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Leased Premises, under the terms and conditions
herein, together with a non-exclusive right, in common with others, to use the
following (collectively, the "Common Areas"): the areas of the Building and the
underlying land and improvements thereto that are designed for use in common by
all tenants of the Building and their respective employees, agents, customers,
invitees and others.




ARTICLE 2 - TERM AND POSSESSION




Section 2.0 I. Term. The Commencement Date and Lease Term shall be as set forth
in Sections 1.01(g) and 1.01 (h) above.




Section 2.02. Condition ofthe Leased Premises.




(a)

As Is Condition. Tenant has personally inspected the Leased Premises and accepts
the same "AS IS" without representation or warranty by Landlord of any kind.





2




--------------------------------------------------------------------------------



(b)

Letter of Understanding.  Promptly following the Commencement Date, Tenant shall
execute Landlord's Letter of Understanding in substantially the form attached
hereto as Exhibit C and made a part hereof, acknowledging, among other things,
that Tenant has accepted the Leased Premises. If Tenant takes possession of and
occupies the Leased Premises, Tenant shall be deemed to have accepted the Leased
Premises and that the condition of the Leased Premises and the Building was at
the time satisfactory and in conformity with the provisions of the Lease in all
respects.




Section 2.03. Surrender of the Leased Premises. Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense,
immediately (a) surrender the Leased Premises to Landlord in broom-clean
condition and in good order, condition and repair, reasonable wear and tear and
casualty damage excepted, (b) remove from the Leased Premises or where located
(i) Tenant's Property (as defined in Section 8.01 below), (ii) all data and
communications equipment, wiring and cabling (including above ceiling, below
raised floors and behind walls), and (iii) any alterations required to be
removed pursuant to Section 7.03 below, and (c) repair any damage caused by any
such removal and restore the Leased Premises to the condition existing upon the
Commencement Date, reasonable wear and tear and casualty damage excepted.  All
of Tenant's Property that is not removed within ten (I 0) days following
Landlord's written demand therefor shall be conclusively deemed to have been
abandoned and Landlord shall be entitled to dispose of such property at Tenant's
cost without incurring any liability to Tenant. This Section 2.03 shall survive
the expiration or any earlier termination of this Lease.




Section 2.04. Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, Tenant shall be a
tenant at sufferance at one hundred fifty percent (150%) of the Monthly Rental
Installments and Annual Rental Adjustment (as hereinafter defined) for the
Leased Premises in effect upon the date of such expiration or earlier
termination, and otherwise upon the terms, covenants and conditions herein
specified, so far as applicable. Acceptance by Landlord of rent after such
expiration or earlier termination shall not result in a renewal of this Lease,
nor shall such acceptance create a month-to-month tenancy. In the event a
month-to-month tenancy is created by operation of law, either party shall have
the right to terminate such month-to-month tenancy upon thirty (30) days' prior
written notice to the other, whether or not said notice is given on the rent
paying date. This Section 2.04 shall in no way constitute a consent by Landlord
to any holding over by Tenant upon the expiration or earlier termination of this
Lease, nor limit Landlord's remedies in such event.




ARTICLE 3 - RENT




Section 3.01. Base Rent. Tenant shall pay to Landlord the Minimum Annual Rent in
the Monthly Rental Installments, plus Florida State Sales Tax, in advance,
without demand, deduction or offset, on the Commencement Date and on or before
the first day of each and every calendar month thereafter during the Lease Term.
The Monthly Rental Installments for partial calendar months shall be prorated.
Tenant shall be responsible for delivering the Monthly Rental Installments to
the payment address set forth in Section 1.01(1) above in accordance with this
Section 3.01.




Section 3.02. Annual Rental Adjustment Definitions.




(a)

"Annual Rental Adjustment" shall mean the amount of Tenant's Proportionate Share
of Operating Expenses for a particular calendar year.




(b)

"Operating Expenses" shall mean the amount of all of Landlord's costs and
expenses paid or incurred in operating, repairing, replacing and maintaining the
Building and the Common Areas in good condition and repair for a particular
calendar year (including all additional costs and expenses that Landlord
reasonably determines that it would have paid or incurred during such year if
the Building had been fully occupied), including by way of illustration and not
limitation, the following: all Real Estate





3




--------------------------------------------------------------------------------

Taxes (as hereinafter defined), insurance premiums and deductibles; water,
sewer, electrical and other utility charges other than the separately billed
electrical and other charges paid by Tenant as provided in this Lease (or other
tenants in the Building); painting; stormwater discharge fees; tools and
supplies; repair costs; landscape maintenance costs; access patrols; license,
permit and inspection fees; management fees (which shall not exceed 5% of the
gross rental receipts for the Building); administrative fees; supplies, costs,
wages and related employee benefits payable for the management, maintenance and
operation of the Building; maintenance, repair and replacement of the driveways,
parking areas, curbs and sidewalk areas (including snow and ice removal),
landscaped areas, drainage strips, sewer lines, exterior walls, foundation,
structural frame, roof, gutters and lighting; and maintenance and repair costs,
dues, fees and assessments incurred under any covenants or charged by any owners
association. The cost of any Operating Expenses that are capital in nature shall
be amortized over the useful life of the improvement (as reasonably determined
by Landlord), and only the amortized portion shall be included in Operating
Expenses.




(c)

"Tenant's Proportionate Share of Operating Expenses" shall mean an amount equal
to the product of Tenant's Proportionate Share times the Operating Expenses.




(d)

"Real Estate Taxes" shall mean any form of real estate tax or assessment or
service payments in lieu thereof, and any license fee, commercial rental tax,
improvement bond or other similar charge or tax (other than inheritance,
personal income or estate taxes) imposed upon the Building or Common Areas, or
against Landlord's business of leasing the Building, by any authority having the
power to so charge or tax, together with the reasonable costs and expenses of
contesting the validity or amount of the Real Estate Taxes; provided, however,
in no event shall Real Estate Taxes included in the Operating Expenses exceed
the total amount assessed (less any savings Landlord realizes as a result of
contesting the validity or amount of the same) less the maximum discount
available for early payment.




Section 3.03. Payment of Additional Rent.




(a)

Any amount required to be paid by Tenant hereunder (in addition to Minimum
Annual Rent) and any charges or expenses incurred by Landlord on behalf of
Tenant under the terms of this Lease shall be considered "Additional Rent"
payable in the same manner and upon the same terms and conditions as the Minimum
Annual Rent reserved hereunder, except as set forth herein to the contrary. Any
failure on the part of Tenant to pay such Additional Rent when and as the same
shall become due shall entitle Landlord to the remedies available to it for
non-payment of Minimum Annual Rent.




(b)

In addition to the Minimum Annual Rent specified in this Lease, commencing as of
the Commencement Date, Tenant shall pay to Landlord as Additional Rent for the
Leased Premises, in each calendar year or partial calendar year during the Lease
Term, an amount equal to the Annual Rental Adjustment for such calendar year.
Landlord shall estimate the Annual Rental Adjustment annually, and written
notice thereof shall be given to Tenant prior to the beginning of each calendar
year. Tenant shall pay to Landlord each month, at the same time the Monthly
Rental Installment is due, an amount equal to one-twelfth (1112) of the
estimated Annual Rental Adjustment. Tenant shall be responsible for delivering
the Additional Rent to the payment address set forth in Section 1.01(1) above in
accordance with this Section 3.03. If Operating Expenses increase during a
calendar year, Landlord may increase the estimated Annual Rental Adjustment one
(1) time during such year by giving Tenant written notice to that effect, and
thereafter Tenant shall pay to Landlord, in each of the remaining months of such
year, an amount equal to the amount of such increase in the estimated Annual
Rental Adjustment divided by the number of months remaining in such year. Within
one hundred twenty (120) days after the end of each calendar year, Landlord
shall prepare and deliver to Tenant a statement showing the actual Annual Rental
Adjustment.  Within thirty (30) days after receipt of the aforementioned
statement, Tenant shall pay to Landlord, or Landlord shall credit against the
next rent payment or payments due from Tenant, as the case





4




--------------------------------------------------------------------------------

may be, the difference between the actual Annual Rental Adjustment for the
preceding calendar year and the estimated amount paid by Tenant during such
year. This Section 3.03 shall survive the expiration or any earlier termination
of this Lease.




Section 3.04. Late Charges. Tenant acknowledges that Landlord shall incur
certain additional unanticipated administrative and legal costs and expenses if
Tenant fails to pay timely any payment required hereunder. Therefore, in
addition to the other remedies available to Landlord hereunder, if any payment
required to be paid by Tenant to Landlord hereunder shall become overdue, such
unpaid amount shall bear interest from the due date thereof to the date of
payment at the prime rate of interest, as reported in the Wall Street Journal
(the "Prime Rate") plus six percent (6%) per annum; provided, however such
interest rate shall not be less than twelve percent (12%) per annum.




Section 3.05.  Maximum Increase in Operating Expenses. Notwithstanding anything
in this Lease to the contrary, Tenant will be responsible for Tenant's
Proportionate Share of Real Estate Taxes, insurance premiums, utilities,
janitorial services, snow removal, landscaping, management fees, and charges
assessed against the Building pursuant to any covenants or owner's association
("Uncontrollable Expenses"), without regard to the level of increase in any or
all of the above in any year or other period of time. Tenant's obligation to pay
Tenant's Proportionate Share of Operating Expenses that are not Uncontrollable
Expenses (herein "Controllable Expenses") shall be limited to a five percent
(5%) per annum increase over the amount the Controllable Expenses per square
foot for the immediately preceding calendar year would have been had the
Controllable Expenses per square foot increased at the rate of five percent (5%)
in all previous calendar years beginning with the actual Controllable Expenses
per square foot for the calendar year ending December 31, 2014.




Section 3.06. Inspection and Audit Rights.




(a)

Tenant shall have the right to inspect, at reasonable times and in a reasonable
manner, during the sixty (60) day period following the delivery of Landlord's
statement ofthe actual amount of the Annual Rental Adjustment (the "Inspection
Period"), such of Landlord's books of account and records as pertain to and
contain information concerning the Annual Rental Adjustment for the prior
calendar year in order to verify the amounts thereof. Such inspection shall take
place at Landlord's office upon at least fifteen (15) days prior written notice
from Tenant to Landlord. Only Tenant or a certified public accountant that is
not being compensated for its services on a contingency fee basis shall conduct
such inspection. Tenant shall also agree to follow Landlord's reasonable
procedures for auditing such books and records. Landlord and Tenant shall act
reasonably in assessing the other party's calculation of the Annual Rental
Adjustment. Tenant shall provide Landlord with a copy of its findings within
thirty (30) days after completion of the audit. Tenant's failure to exercise its
rights hereunder within the Inspection Period shall be deemed a waiver of its
right to inspect or contest the method, accuracy or amount of such Annual Rental
Adjustment.




(b)

If Landlord and Tenant agree that Landlord's calculation of the Annual Rental
Adjustment for the inspected calendar year was incorrect, the parties shall
enter into a written agreement confirming such undisputed error and then
Landlord shall make a correcting payment in full to Tenant within thirty (30)
days after the determination of the amount of such error or credit such amount
against future Additional Rent if Tenant overpaid such amount, and Tenant shall
pay Landlord within thirty (30) days after the determination of such error if
Tenant underpaid such amount. In the event of any errors on the part of Landlord
that Landlord agrees were errors costing Tenant in excess of five percent (5%)
of Tenant's actual Operating Expense liability for any calendar year, Landlord
will also reimburse Tenant for the costs of an audit reasonably incurred by
Tenant in an amount not to exceed $2,500 within the above thirty (30) day
period. If Tenant provides Landlord with written notice disputing the
correctness of Landlord's statement, and if such dispute shall have not been
settled by agreement within thirty (30) days





5




--------------------------------------------------------------------------------




after Tenant provides Landlord with such written notice, Tenant may submit the
dispute to a reputable firm of independent certified public accountants selected
by Tenant and approved by Landlord, and the decision of such accountants shall
be conclusive and binding upon the parties. If such accountant decides that
there was an error, Landlord will make correcting payment if Tenant overpaid
such amount, and Tenant shall pay Landlord if Tenant underpaid such amount. The
fees and expenses involved in such decision shall be borne by the party required
to pay for the audit.




(c)

All of the information obtained through Tenant's inspection with respect to
financial matters (including, without limitation, costs, expenses and income)
and any other matters pertaining to Landlord, the Leased Premises, the Building
and/or the Park as well as any compromise, settlement or adjustment reached
between Landlord and Tenant relative to the results of the inspection shall be
held in strict confidence by Tenant and its officers, agents, and employees; and
Tenant shall cause its independent professionals to be similarly bound. The
obligations within the preceding sentence shall survive the expiration or
earlier termination of this Lease.




ARTICLE 4 - SECURITY DEPOSIT




Tenant heretofore deposited the Security Deposit with Landlord as security for
the performance by Tenant of all of Tenant's obligations contained in this
Lease. In the event of a default by Tenant, Landlord may apply all or any part
of the Security Deposit to cure all or any part of such default; provided,
however, that any such application by Landlord shall not be or be deemed to be
an election of remedies by Landlord or considered or deemed to be liquidated
damages. Tenant agrees promptly, upon demand, to deposit such additional sum
with Landlord as may be required to maintain the full amount of the Security
Deposit. All sums held by Landlord pursuant to this Article 4 shall be without
interest and may be commingled by Landlord.  Within forty-five (45) days
following the end of the Lease Term, provided that there is then no uncured
default or any repairs required to be made by Tenant pursuant to Section 2.03
above or Section 7.03 below, Landlord shall return the Security Deposit to
Tenant.




ARTICLE 5 - OCCUPANCY AND USE




Section 5.01. Use. Tenant shall use the Leased Premises for the Permitted Use
and for no other purpose without the prior written consent of Landlord.




Section 5.02. Covenants of Tenant Regarding Use.




(a)

Tenant shall (i) use and maintain the Leased Premises and conduct its business
thereon in a safe, careful, reputable and lawful manner, (ii) comply with all
covenants that encumber the Building and all laws, rules, regulations, orders,
ordinances, directions and requirements of any governmental authority or agency,
now in force or which may hereafter be in force, including, without limitation,
those which shall impose upon Landlord or Tenant any duty with respect to or
triggered by a change in the use or occupation of, or any improvement or
alteration to, the Leased Premises, and (iii) comply with and obey all
reasonable directions, rules and regulations of Landlord, including the Building
Rules and Regulations attached hereto as Exhibit D and made a part hereof, as
may be modified from time to time by Landlord on reasonable prior written notice
to Tenant.




(b)

Tenant shall not do or permit anything to be done in or about the Leased
Premises that will in any way cause a nuisance, obstruct or interfere with the
rights of other tenants or occupants of the Building or injure or annoy them.
Landlord shall not be responsible to Tenant for the non-performance by any other
tenant or occupant of the Building of any of Landlord's directions, rules and
regulations, but agrees that any enforcement thereof shall be done uniformly.
Tenant shall not overload the floors of the Leased Premises. All damage to the
floor structure or foundation of the Building due to improper





6




--------------------------------------------------------------------------------

positioning or storage of items or materials shall be repaired by Landlord at
the sole expense of Tenant, who shall reimburse Landlord immediately therefor
upon demand. Tenant shall not use the Leased Premises, nor allow the Leased
Premises to be used, for any purpose or in any manner that would (i) invalidate
any policy of insurance now or hereafter carried by Landlord on the Building, or
(ii) increase the rate of premiums payable on any such insurance policy unless
Tenant reimburses Landlord for any increase in premium charged.




Section 5.03. Landlord's Rights Regarding Use. Without limiting any of
Landlord's rights specified elsewhere in this Lease (a) Landlord shall have the
right at any time, without notice to Tenant, to control, change or otherwise
alter the Common Areas in such manner as it deems necessary or proper so long as
any such control, change or alteration does not materially and adversely affect
Tenant's use of the Leased Premises for the Permitted Use, and (b) Landlord, its
agents, employees and contractors and any mortgagee of the Building shall have
the right to enter any part of the Leased Premises at reasonable times upon
reasonable notice (except in the event of an emergency where no notice shall be
required) for the purposes of examining or inspecting the same (including,
without limitation, testing to confirm Tenant's compliance with this Lease),
showing the same to prospective purchasers, mortgagees or tenants, and making
such repairs, alterations or improvements to the Leased Premises or the Building
as Landlord may deem necessary or desirable. Landlord shall incur no liability
to Tenant for such entry, nor shall such entry constitute an eviction of Tenant
or a termination of this Lease, or entitle Tenant to any abatement of rent
therefor.




Section 5.04.  Hurricane Shutters. Landlord shall provide Tenant with hurricane
shutters for Tenant's use at the Leased Premises in case of a threat of
hurricane, tropical storm, or other adverse weather conditions. Tenant agrees to
(a) store the hurricane shutters in the Leased Premises in accordance with
Landlord's recommendations, (b) be solely responsible for the maintenance and
protection of the hurricane shutters, and (c) replace the hurricane shutters in
the event of damage, theft or loss. If there is a threat of hurricane, tropical
storm, or other adverse weather condition, it will be Tenant's sole
responsibility to promptly install the hurricane shutters and to then remove the
hurricane shutters after the weather threat has passed. Hurricane shutters will
be installed on the pre-existing bolts installed by Landlord for such purposes,
and Tenant shall not be permitted to drill or install other bolts, nails or
other devices into the exterior of the Building. Tenant shall be solely
responsible to monitor weather reports, and Landlord has no duty to advise
Tenant of the threat of hurricane, tropical storm or other adverse weather
condition nor will Landlord have any duty or obligation to assist or instruct
Tenant in the installation or removal of the hurricane shutters. Upon the
expiration or earlier termination of this Lease, Tenant shall return the
hurricane shutters to Landlord in substantially the same condition in which such
hurricane shutters were received, ordinary wear and tear excepted. From time to
time but not more than once in any calendar year, with in ten (I 0) days
following Tenant's receipt of written notice from Landlord, Tenant shall deliver
to Landlord an inventory of the hurricane shutters on hand. If Tenant fails to
deliver the inventory to Landlord within the time specified, Landlord's agents
or employees shall be given access to the Leased Premises to take the inventory
themselves, and in such event, Tenant agrees to reimburse to Landlord, within
ten (I 0) days of demand, an administrative fee in the fixed amount of $500.00
representing a reimbursement to Landlord of Landlord's time and expense to have
the inventory performed.




ARTICLE 6 - UTILITIES




Tenant shall obtain in its own name and pay directly to the appropriate supplier
the cost of all utilities and services serving the Leased Premises. However, if
any services or utilities are jointly metered with other property, Landlord
shall make a reasonable determination of Tenant's proportionate share of the
cost of such utilities and services (at rates that would have been payable if
such utilities and services had been directly billed by the utilities or
services providers) and Tenant shall pay such share to





7




--------------------------------------------------------------------------------

Landlord within fifteen (15) days after receipt of Landlord's written statement.
 Landlord shall not be liable in damages or otherwise for any failure or
interruption of any utility or other Building service and no such failure or
interruption shall entitle Tenant to terminate this Lease or withhold sums due
hereunder.




ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS




Section 7.01.  Repair and Maintenance of Building. Landlord shall make all
necessary repairs, replacements and maintenance to the roof, sprinkler systems,
exterior walls, foundation, structural frame of the Building and the parking and
landscaped areas and other Common Areas. The cost of such repairs, replacements
and maintenance shall be included in Operating Expenses to the extent provided
in Section 3.02; provided however, to the extent any such repairs, replacements
or maintenance are required because of the negligence, misuse or default of
Tenant, its employees, agents, contractors, customers or invitees, Landlord
shall make such repairs at Tenant's sole expense.




Section 7.02. Repair and Maintenance of Leased Premises. Tenant shall, at its
own cost and expense, maintain the Leased Premises in good condition, regularly
servicing and promptly making all repairs and replacements thereto, including
but not limited to the electrical systems, heating and air conditioning systems,
plate glass, floors, windows and doors, and plumbing systems. Tenant shall
obtain a preventive maintenance contract on the heating, ventilating and
air-conditioning systems and provide Landlord with a copy thereof. The
preventive maintenance contract shall meet or exceed Landlord's standard
maintenance criteria, and shall provide for the inspection and maintenance of
the heating, ventilating and air conditioning system on at least a semi-annual
basis.




Section 7.03. Alterations. Tenant shall not permit alterations in or to the
Leased Premises unless and until Landlord has approved the plans therefor in
writing; provided, however, that Tenant shall have the right to make alterations
to the Leased Premises, without obtaining Landlord's prior written consent
provided that (a) such alterations do not exceed Ten Thousand and Noll 00
Dollars ($1 0,000.00) in cost in any one instance and Fifty Thousand and No/100
Dollars ($50,000.00) in cost in the aggregate during the Lease Term; (b) such
alterations are non-structural and non-mechanical in nature; (c) such
alterations do not require a permit; (d) Tenant provides Landlord with prior
written notice of its intention to make such alterations, stating in reasonable
detail the nature, extent and estimated cost of such alterations, together with
the plans and specifications for the same, to the extent applicable, and (e) at
Landlord's option, Tenant must remove such alterations and restore the Leased
Premises upon termination of this Lease. As a condition of such approval,
Landlord may require Tenant to remove the alterations and restore the Leased
Premises upon termination of this Lease; otherwise, all such alterations shall
at Landlord's option become a part of the realty and the property of Landlord,
and shall not be removed by Tenant. Notwithstanding anything contained herein to
the contrary, Tenant shall have no obligation hereunder to remove any of the
Tenant Improvements or to otherwise remove any other alterations or improvements
which have been made by Tenant with the express written consent of Landlord,
unless, at the time of granting such consent, Landlord has expressly required
the removal of any such proposed alterations or improvements as a condition to
granting such consent. Tenant shall ensure that all alterations shall be made in
accordance with all applicable laws, regulations and building codes, in a good
and workmanlike manner and of quality equal to or better than the original
construction of the Building. No person shall be entitled to any lien derived
through or under Tenant for any labor or material furnished to the Leased
Premises, and nothing in this Lease shall be construed to constitute Landlord's
consent to the creation of any lien. If any lien is filed against the Leased
Premises for work claimed to have been done for or material claimed to have been
furnished to Tenant, Tenant shall cause such lien to be discharged of record
within thirty (30) days after filing. Tenant shall indemnify Landlord from all
costs, losses, expenses and attorneys' fees in connection with any construction
or alteration and any related lien.





8




--------------------------------------------------------------------------------




ARTICLE 8 - INDEMNITY AND INSURANCE




Section 8.01. Release. All of Tenant's trade fixtures, merchandise, inventory,
special fire protection equipment, telecommunication and computer equipment,
supplemental air conditioning equipment, kitchen equipment and all other
personal property in or about the Leased Premises, the Building or the Common
Areas, which is deemed to include the trade fixtures, merchandise, inventory and
personal property of others located in or about the Leased Premises or Common
Areas at the invitation, direction or acquiescence (express or implied) of
Tenant (all of which property shall be referred to herein, collectively, as
"Tenant's Property"), shall be and remain at Tenant's sole risk. Landlord shall
not be liable to Tenant or to any other person for, and Tenant hereby releases
Landlord (and its affiliates, property managers and mortgagees) from (a) any and
all liability for theft or damage to Tenant's Property, and (b) any and all
liability for any injury to Tenant or its employees, agents, contractors, guests
and invitees in or about the Leased Premises, the Building or the Common Areas,
except to the extent of personal injury caused directly by the negligence or
willful misconduct of Landlord, its agents, employees or contractors. Nothing
contained in this Section 8.01 shall limit (or be deemed to limit) the waivers
contained in Section 8.06 below. In the event of any conflict between the
provisions of Section 8.06 below and this Section 8.01, the provisions of
Section 8.06 shall prevail. This Section 8.01 shall survive the expiration or
earlier termination of this Lease.




Section 8.02. Indemnification by Tenant. Tenant shall protect, defend, indemnify
and hold Landlord, its agents, employees and contractors of all tiers harmless
from and against any and all claims, damages, demands, penalties, costs,
liabilities, losses, and expenses (including reasonable attorneys' fees and
expenses at the trial and appellate levels) to the extent (a) arising out of or
relating to any act, omission, negligence, or willful misconduct of Tenant or
Tenant's agents, employees, contractors, customers or invitees in or about the
Leased Premises, the Building or the Common Areas, (b) arising out of or
relating to any of Tenant's Property, or (c) arising out of any other act or
occurrence within the Leased Premises, in all such cases except to the extent of
personal injury caused directly by the negligence or willful misconduct of
Landlord, its agents, employees or contractors. Nothing contained in this
Section 8.02 shall limit (or be deemed to limit) the waivers contained in
Section 8.06 below. In the event of any conflict between the provisions of
Section 8.06 below and this Section 8.02, the provisions of Section 8.06 shall
prevail. This Section 8.02 shall survive the expiration or earlier termination
of this Lease.




Section 8.03. Indemnification by Landlord. Landlord shall protect, defend,
indemnify and hold Tenant, its agents, employees and contractors of all tiers
hannless from and against any and all claims, damages, demands, penalties,
costs, liabilities, losses and expenses (including reasonable attorneys' fees
and expenses at the trial and appellate levels) to the extent arising out of or
relating to any act, omission, negligence or willful misconduct of Landlord or
Landlord's agents, employees or contractors in or about the Leased Premises, the
Building or the Common Areas. Nothing contained in this Section 8.03 shall limit
(or be deemed to limit) the waivers contained in Section 8.06 below. In the
event of any conflict between the provisions of Section 8.06 below and this
Section 8.03, the provisions of Section 8.06 shall prevail. This Section 8.03
shall survive the expiration or earlier termination of this Lease.




Section 8.04. Tenant's Insurance.




(a)

During the Lease Tenn (and any period of early entry or occupancy or holding
over by Tenant, if applicable), Tenant shall maintain the following types of
insurance, in the amounts specified below:




(i)

Liability Insurance. Commercial General Liability Insurance, ISO Form CG 00 01,
or its equivalent, covering Tenant's use of the Leased Premises against claims
for bodily injury or





9




--------------------------------------------------------------------------------




death or property damage, which insurance shall be primary and non-contributory
and shall provide coverage on an occurrence basis with a per occurrence limit of
not less than $2,000,000 for each policy year, which limit may be satisfied by
any combination of primary and excess or umbrella per occurrence policies.




(ii)

Property Insurance. Special Form Insurance in the amount of the full replacement
cost of Tenant's Property (including, without limitation, alterations or
additions performed by Tenant pursuant hereto, but excluding those improvements,
if any, made pursuant to Section 2.02 above), which insurance shall waive
coinsurance limitations.




(iii)

Worker's Compensation Insurance. Worker's Compensation insurance in amounts
required by applicable law; provided, if there is no statutory requirement for
Tenant, Tenant shall still obtain Worker's Compensation insurance coverage.




(iv)

Business Interruption Insurance. Business Interruption Insurance with limits not
less than an amount equal to six (6) months rent hereunder.




(v)

Automobile Insurance. Comprehensive Automobile Liability Insurance insuring
bodily injury and property damage arising from all owned, non-owned and hired
vehicles, if any, with minimum limits of liability of $1,000,000 combined single
limit, per accident.




(b)

All insurance required to be carried by Tenant hereunder shall (i) be issued by
one or more insurance companies reasonably acceptable to Landlord, licensed to
do business in the State in which the Leased Premises is located and having an
AM Best's rating of A VII or better, and (ii) provide that said insurance shall
not be materially changed, canceled or permitted to lapse on less than thirty
(30) days' prior written notice to Landlord. In addition, Tenant shall name
Landlord, Landlord's managing agent, and any mortgagee requested by Landlord, as
additional insureds under its commercial general liability, excess and umbrella
policies (but only to the extent of the limits required hereunder). On or before
the Commencement Date (or the date of any earlier entry or occupancy by Tenant),
and thereafter, within thirty (30) days prior to the expiration of each such
policy, Tenant shall furnish Landlord with certificates of insurance in the form
of ACORD 25 (or other evidence of insurance reasonably acceptable to Landlord),
evidencing all required coverages, and that with the exception of Workers
Compensation insurance, such insurance is primary and non-contributory. Upon
Tenant's receipt of a request from Landlord, Tenant shall provide Landlord with
copies of all insurance policies, including all endorsements, evidencing the
coverages required hereunder. If Tenant fails to carry such insurance and
furnish Landlord with such certificates of insurance or copies of insurance
policies (if applicable), Landlord may obtain such insurance on Tenant's behalf
and Tenant shall reimburse Landlord upon demand for the cost thereof as
Additional Rent. Landlord reserves the right following the initial Lease Term or
in the event of any expansion of the Leased Premises to require Tenant to obtain
higher minimum amounts or different types of insurance if it becomes customary
for other landlords of similar buildings in the area to require similar sized
tenants in similar industries to carry insurance of such higher minimum amounts
or of such different types.




Section 8.05. Landlord's Insurance. During the Lease Term, Landlord shall
maintain the following types of insurance, in the amounts specified below (the
cost of which shall be included in Operating Expenses):




(a)

Liability Insurance. Commercial General Liability Insurance, ISO Form CG 00 01,
or its equivalent, covering the Common Areas against claims for bodily injury or
death and property damage, which insurance shall be primary and non-contributory
and shall provide coverage on an occurrence basis





10




--------------------------------------------------------------------------------




with a per occurrence limit of not less than $2,000,000 for each policy year,
which limit may be satisfied by any combination of primary and excess or
umbrella per occurrence policies.




(b)

Property Insurance. Special Form Insurance in the amount of the full replacement
cost of the Building, including, without limitation, any improvements, if any,
made pursuant to Section 2.02 above, but excluding Tenant's Property and any
other items required to be insured by Tenant pursuant to Section 8.04 above.




All insurance required to be carried by Landlord hereunder shall be issued by
one or more insurance companies licensed to do business in the State in which
the Leased Premises is located and having an AM Best's rating if A VII or
better.




Section 8.06. Waiver of Subrogation. Notwithstanding anything contained in this
Lease to the contrary, Landlord (and its affiliates, property managers and
mortgagees) and Tenant (and its affiliates) hereby waive any rights each may
have against the other on account of any loss of or damage to their respective
property, the Leased Premises, its contents, or other portions of the Building
or Common Areas arising from any risk which is required to be insured against by
Sections 8.04(a)(ii), 8.04(a)(iii), and 8.05(b) above. The special form property
insurance policies and worker's compensation insurance policies maintained by
Landlord and Tenant as provided in this Lease shall include an endorsement
containing an express waiver of any rights of subrogation by the insurance
company against Landlord and Tenant, as applicable.




ARTICLE 9 - CASUALTY




In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees promptly to restore and
repair same; provided, however, Landlord's obligation hereunder with respect to
the Leased Premises shall be limited to the reconstruction of such of the
leasehold improvements as were originally required to be made by Landlord
pursuant to Section 2.02 above, if any. Rent shall proportionately abate during
the time that the Leased Premises or part thereof are unusable because of any
such damage; provided, however, that in the event fifty percent (50%) or more of
the Leased Premises is unusable in Tenant's good faith judgment, then Rent shall
abate in full. Notwithstanding the foregoing, if the Leased Premises are (a) so
destroyed that they cannot be repaired or rebuilt within one hundred eighty
(180) days from the casualty date; or (b) destroyed by a casualty that is not
covered by the insurance required hereunder or, if covered, such insurance
proceeds are not released by any mortgagee entitled thereto or are insufficient
to rebuild the Building and the Leased Premises; then, in case of a clause (a)
casualty, either Landlord or Tenant may, or, in the case of a clause (b)
casualty, then Landlord may, upon thirty (30) days' written notice to the other
party, terminate this Lease with respect to matters thereafter accruing. Tenant
waives any right under applicable laws inconsistent with the terms of this
paragraph. Notwithstanding the provisions of this paragraph, if any such damage
or destruction occurs within the final six (6) months of the term hereof, then
either Landlord or Tenant, may, without regard to the aforesaid one hundred
eighty ( 180) day period, terminate this Lease by written

notice to the other.




ARTICLE 10 - EMINENT DOMAIN




If all or any substantial part of the Building or Common Areas shall be acquired
by the exercise of eminent domain, Landlord may terminate this Lease by giving
written notice to Tenant on or before the date possession thereof is so taken.
If all or any part of the Leased Premises shall be acquired by the exercise of
eminent domain so that the Leased Premises shall become impractical for Tenant
to use for the Permitted Use, Tenant may terminate this Lease by giving written
notice to Landlord as of the date





11




--------------------------------------------------------------------------------




possession thereof is so taken. All damages awarded shall belong to Landlord;
provided, however, that Tenant may claim dislocation damages if such amount is
not subtracted from Landlord's award.




ARTICLE 11 - ASSIGNMENT AND SUBLEASE




Section 11.01. Assignment and Sublease.




(a)

Tenant shall not assign this Lease or sublet the Leased Premises in whole or in
part without Landlord's prior written consent (but in accordance with Section
16.12 below). In the event of any permitted assignment or subletting, Tenant
shall remain primarily liable hereunder. The acceptance of rent from any other
person shall not be deemed to be a waiver of any of the provisions of this Lease
or to be a consent to the assignment of this Lease or the subletting ofthe
Leased Premises. Any assignment or sublease consented to by Landlord shall not
relieve Tenant (or its assignee) from obtaining Landlord's consent to any
subsequent assignment or sublease.




(b)

By way of example and not limitation, Landlord shall be deemed to have
reasonably withheld consent to a proposed assignment or sublease if in
Landlord's opinion (i) the Leased Premises are or may be in any way adversely
affected; (ii) the business reputation of the proposed assignee or subtenant is
unacceptable; (iii) the financial worth of the proposed assignee or subtenant is
insufficient to meet the obligations hereunder, or (iv) the prospective assignee
or subtenant is a current tenant at the Park or is a bona-fide third-party
prospective tenant. Landlord further expressly reserves the right to refuse to
give its consent to any subletting if the proposed rent is publicly advertised
to be less than the then current rent for similar premises in the Building. If
Landlord refuses to give its consent to any proposed assignment or subletting,
Landlord may, at its option, within thirty (30) days after receiving a request
to consent, terminate this Lease by giving Tenant thirty (30) days' prior
written notice of such termination, whereupon each party shall be released from
all further obligations and liability hereunder, except those which expressly
survive the termination of this Lease.




(c)

If Tenant shall make any assignment or sublease, with Landlord's consent, for a
rental in excess of the rent payable under this Lease, Tenant shall pay to
Landlord all of any such excess rental upon receipt. Tenant agrees to pay
Landlord $500.00 upon demand by Landlord for reasonable accounting and
attorneys' fees incurred in conjunction with the processing and documentation of
any requested assignment, subletting or any other hypothecation of this Lease or
Tenant's interest in and to the Leased Premises as consideration for Landlord's
consent.




Section 11.02. Permitted Transfer. Notwithstanding anything to the contrary
contained in Section 11.01 above, Tenant shall have the right, without
Landlord's consent, but upon ten (I0) days' prior notice to Landlord, to (a)
sublet all or part of the Leased Premises to any related corporation or other
entity which controls Tenant, is controlled by Tenant or is under common control
with Tenant; (b) assign all or any part of this Lease to any related corporation
or other entity which controls Tenant, is controlled by Tenant, or is under
common control with Tenant, or to a successor entity into which or with which
Tenant is merged or consolidated or which acquires substantially all of Tenant's
assets or property; or (c) effectuate any public offering of Tenant's stock on
the New York Stock Exchange or in the NASDAQ over the counter market, provided
that in the event of a transfer pursuant to clause (b), the tangible net worth
after any such transaction is not less than the tangible net worth of Tenant as
of the date hereof and provided further that such successor entity assumes all
of the obligations and liabilities of Tenant (any such entity hereinafter
referred to as a "Permitted Transferee").  For the purpose of this Article II,
(i) "control" shall mean ownership of not less than fifty percent (50%) of all
voting stock or legal and equitable interest in such corporation or entity, and
(ii) "tangible net worth" shall mean the excess of the value of tangible assets
(i.e. assets excluding those which are intangible such as goodwill, patents and
trademarks) over liabilities. Any such transfer shall not relieve Tenant of its
obligations under this Lease.





12




--------------------------------------------------------------------------------




Nothing in this paragraph is intended to nor shall permit Tenant to transfer its
interest under this Lease as part of a fraud or subterfuge to intentionally
avoid its obligations under this Lease (for example, transferring its interest
to a shell corporation that subsequently files a bankruptcy), and any such
transfer shall constitute a Default hereunder. Any change in control of Tenant
resulting from a merger, consolidation, or a transfer of partnership or
membership interests, a stock transfer, or any sale of substantially all of the
assets of Tenant that do not meet the requirements of this Section 11.02 shall
be deemed an assignment or transfer that requires Landlord's prior written
consent pursuant to Section 11.01 above.




ARTICLE 12 - TRANSFERS BY LANDLORD




Section 12.01. Sale of the Building. Landlord shall have the right to sell the
Building at any time during the Lease Term, subject only to the rights of Tenant
hereunder; and such sale shall operate to release Landlord from liability
hereunder that arises or accrues after the date of such conveyance. This release
shall not apply to the Security Deposit unless Landlord transfer the Security
Deposit to its successor, who acknowledges receipt of same in writing to Tenant.




Section 12.02. Estoppel Certificate.  Within ten ( 1 0) days following receipt
of a written request from Landlord, Tenant shall execute and deliver to
Landlord, without cost to Landlord, an estoppel certificate in such fonn as
Landlord may reasonably request certifying (a) that this Lease is in full force
and effect and unmodified or stating the nature of any modification, (b) the
date to which rent has been paid, (c) that there are not, to Tenant's knowledge,
any uncured defaults or specifying such defaults if any are claimed, and (d) any
other matters or state of facts reasonably required respecting the Lease. Such
estoppel may be relied upon by Landlord and by any purchaser or mortgagee of the
Building.




Section 12.03. Subordination. This Lease is and shall be expressly subject and
subordinate at all times to the lien of any present or future mortgage or deed
of trust encumbering fee title to the Leased Premises. If any such mortgage or
deed of trust be foreclosed, upon request of the mortgagee or beneficiary
("Landlord's Mortgagee"), as the case may be, Tenant will attorn to the
purchaser at the foreclosure sale. The foregoing provisions are declared to be
self-operative and no further instruments shall be required to effect such
subordination and/or attornment; provided, however, that subordination of this
Lease to any present or future mortgage or trust deed shall be conditioned upon
the mortgagee, beneficiary, or purchaser at foreclosure, as the case may be
agreeing that Tenant's occupancy of the Leased Premises and other rights under
this Lease shall not be disturbed by reason of the foreclosure of such mortgage
or trust deed, as the case may be, so long as Tenant is not in default under
this Lease. Within ten (1 0) days following receipt of a written request from
Landlord, Tenant shall execute and deliver to Landlord, without cost, any
instrument that Landlord deems reasonably necessary or desirable to confirm the
subordination of this Lease.




ARTICLE 13 - DEFAULT AND REMEDY




Section 13.01. Default. The occurrence of any of the following shall be a
"Default":




(a)

Tenant fails to pay any Monthly Rental Installments or Additional Rent (i)
within five (5) business days following written notice from Landlord on the
first occasion in any twelve (12) month period, or (ii) within five (5) business
days after the same is due on any subsequent occasion within said twelve ( 12)
month period. Tenant hereby expressly waives any additional notice required
under §83.20 of the Florida Statutes.




(b)

Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
written notice thereof from Landlord;





13




--------------------------------------------------------------------------------




provided, however, that if the nature of Tenant's default is such that more than
thirty (30) days are reasonably required to cure, then such default shall be
deemed to have been cured if Tenant commences such performance within said
thirty (30) day period and thereafter diligently completes the required action
within a reasonable time.




(c)

Tenant shall vacate or abandon the Leased Premises, or fail to occupy the Leased
Premises or any substantial portion thereof for a period of thirty (30) days,
unless Tenant continues to timely pay all Monthly Rental Installments and
Additional Rent as it comes due.




(d)

Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.




(e)

All or substantially all of Tenant's assets in the Leased Premises or Tenant's
interest in this Lease are attached or levied under execution (and Tenant does
not discharge the same within sixty (60) days thereafter); a petition in
bankruptcy, insolvency or for reorganization or arrangement is filed by or
against Tenant (and Tenant fails to secure a stay or discharge thereof within
sixty (60) days thereafter); Tenant is insolvent and unable to pay its debts as
they become due; Tenant makes a general assignment for the benefit of creditors;
Tenant takes the benefit of any insolvency action or law; the appointment of a
receiver or trustee in bankruptcy for Tenant or its assets if such receivership
has not been vacated or set aside within thirty (30) days thereafter; or,
dissolution or other termination of Tenant's corporate charter if Tenant is a
corporation.




Section 13.02. Remedies. Upon the occurrence of any Default, Landlord shall have
the following rights and remedies, in addition to those stated elsewhere in this
Lease and those allowed by law or in equity, any one or more of which may be
exercised without further notice to Tenant:




(a)

Landlord may re-enter the Leased Premises and cure any Default of Tenant, and
Tenant shall reimburse Landlord as Additional Rent for any reasonable costs and
expenses that Landlord thereby incurs; and Landlord shall not be liable to
Tenant for any loss or damage that Tenant may sustain by reason of Landlord's
action.




(b)

Landlord may terminate this Lease by giving Tenant notice of termination, in
which event this Lease shall expire and terminate on the date specified in such
notice of termination and all rights of Tenant under this Lease and in and to
the Leased Premises shall terminate. Tenant shall remain liable for all
obligations under this Lease arising up to the date of such termination, and
Tenant shall surrender the Leased Premises to Landlord on the date specified in
such notice. Furthermore, Tenant shall be liable to Landlord for the unamortized
balance of any leasehold improvement allowance and brokerage fees paid in
connection with the Lease.




(c)

Without terminating this Lease, Landlord may terminate Tenant's right to
possession of the Leased Premises, and thereafter, neither Tenant nor any person
claiming under or through Tenant shall be entitled to possession of the Leased
Premises. In such event, Tenant shall immediately surrender the Leased Premises
to Landlord, and Landlord may re-enter the Leased Premises and dispossess Tenant
and any other occupants of the Leased Premises by any lawful means and may
remove their effects, without prejudice to any other remedy that Landlord may
have. Upon termination of possession, Landlord may re-let all or any part
thereof as the agent of Tenant for a term different from that which would
otherwise have constituted the balance of the Lease Term and for rent and on
terms and conditions different from those contained herein, whereupon Tenant
shall be immediately obligated to pay to Landlord an amount equal to (i) the
difference between the rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the Leased Premises, for the period
which would otherwise have constituted the balance of the Lease Term had this
Lease not been terminated (said period





14




--------------------------------------------------------------------------------




being referred to herein as the "Remaining Term"), (ii) the costs of recovering
possession of the Leased Premises and all other expenses, loss or damage
incurred by Landlord by reason of Tenant's Default ("Default Damages"), which
shall include, without limitation, reasonable expenses of preparing the Leased
Premises for re-letting, demolition, repairs, tenant finish improvements,
brokers' commissions and attorneys' fees, and (iii) all unpaid Minimum Annual
Rent and Additional Rent that accrued prior to the date of termination of
possession, plus any interest and late fees due hereunder (the "Prior
Obligations"). Neither the filing of any dispossessory proceeding nor an
eviction of personalty in the Leased Premises shall be deemed to terminate the
Lease.




(d)

Landlord may terminate this Lease and recover from Tenant all damages Landlord
may incur by reason of Tenant's default, including, without limitation, an
amount which, at the date of such termination is equal to the sum of the
following: (i) the value of the excess, if any, discounted at the prime rate of
interest (as reported in the Wall Street Journal), of (A) the Minimum Annual
Rent, Additional Rent and all other sums that would have been payable hereunder
by Tenant for the Remaining Term, less (B) the aggregate reasonable rental value
of the Leased Premises for the Remaining Term, as determined by a real estate
broker licensed in the State of Florida who has at least ten (1 0) years of
experience, (ii) all of Landlord's Default Damages, and (iii) all Prior
Obligations. Landlord and Tenant acknowledge and agree that the payment of the
amount set forth in clause (i) above shall not be deemed a penalty, but shall
merely constitute payment of liquidated damages, it being understood that actual
damages to Landlord are extremely difficult, if not impossible, to ascertain. It
is expressly agreed and understood that all of Tenant's liabilities and
obligations set forth in this subsection (d) shall survive termination.




(e)

Intentionally omitted.




(f)

Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the Default.




(g)

If Landlord terminates this Lease or Tenant's right to possession, Landlord's
duty to mitigate its damages under this Lease shall be as follows: (i) Landlord
shall be required only to use reasonable efforts to mitigate, which shall not
exceed such efforts as Landlord generally uses to lease other space in the
Building, (ii) Landlord will not be deemed to have failed to mitigate if
Landlord leases any other portions of the Building before reletting all or any
portion of the Leased Premises, and (iii) Landlord shall not be deemed to have
failed to mitigate if it incurs costs and expenses for repairs, maintenance,
changes, alterations and improvements to the Leased Premises (whether to prevent
damage or to prepare the Leased Premises for reletting), brokerage commissions,
advertising costs, attorneys' fees, any economic incentives given to replacement
tenants, and costs of collecting rent from replacement tenants. In recognition
that the value of the Building depends on the rental rates and terms of leases
therein, Landlord's rejection of a prospective replacement tenant based on an
offer of rentals below Landlord's published rates for new leases of comparable
space at the Building at the time in question, or at Landlord's option, below
the rates provided in this Lease, or containing terms less favorable than those
contained herein, shall not give rise to a claim by Tenant that Landlord failed
to mitigate Landlord's damages. Tenant shall bear the burden of proving
Landlord's failure to mitigate.




Section 13.03. Landlord's Default and Tenant's Remedies. Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty-day
period and thereafter diligently undertakes to complete the same. Upon the
occurrence of any such default, Tenant may sue for injunctive relief or to
recover damages for





15




--------------------------------------------------------------------------------




any loss directly resulting from the breach, but Tenant shall not be entitled to
terminate this Lease or withhold, offset or abate any sums due hereunder. As to
Landlord's maintenance and repair obligations hereunder inside the Leased
Premises, if Landlord has not cured or commenced to cure a maintenance or repair
default set forth in said notice from Tenant within said 30-day period, Tenant
may undertake all reasonable action to cure Landlord's failure of performance.
 If Tenant elects to cure said default, Tenant shall, prior to commencement of
said work, provide to Landlord a specific description of the work to be
performed by Tenant and the name of Tenant's contractor. Any materials used
shall be of equal or better quality than currently exists in the Building and
Tenant's contractor shall be adequately insured and of good reputation. Landlord
agrees to reimburse Tenant on demand for all reasonable, third party out-of­
pocket expenses incurred by Tenant in connection therewith, provided that Tenant
delivers to Landlord adequate bills or other supporting evidence substantiating
said cost. In no event, however, shall Landlord be liable to Tenant for any
consequential or punitive damages.




Section 13.04. Limitation of Landlord's Liability. If Landlord shall fail to
perform any term, condition, covenant or obligation required to be performed by
it under this Lease and if Tenant shall, as a consequence thereof, recover a
money judgment against Landlord, Tenant agrees that it shall look solely to
Landlord's right, title and interest in and to the Building including any net
proceeds of the sale or refinancing (after paying off any encumbrances) received
within the twelve month period prior to date Tenant's claim was filed, and any
insurance proceeds or condemnation awards not applied to the reconstruction or
restoration of the Building or the Leased Premises for the collection of such
judgment; and Tenant further agrees that no other assets of Landlord shall be
subject to levy, execution or other process for the satisfaction of Tenant's
judgment.




Section 13.05. Nonwaiver of Defaults. Neither party's failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision. No waiver of any default shall
be deemed to be a waiver of any other default. Landlord's receipt of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant's check or any letter
accompanying Tenant's check be deemed an accord and satisfaction. No act or
omission by Landlord or its employees or agents during the Lease Term shall be
deemed an acceptance of a surrender of the Leased Premises, and no agreement to
accept such a surrender shall be valid unless in writing and signed by Landlord.




Section 13.06. Attorneys' Fees. If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the non­
defaulting party for reasonable attorneys' fees incurred in connection
therewith. In addition, if a monetary Default shall occur and Landlord engages
outside counsel to exercise its remedies hereunder, and then Tenant cures such
monetary Default, Tenant shall pay to Landlord, on demand, all expenses incurred
by Landlord as a result thereof, including reasonable attorneys' fees, court
costs and expenses actually incurred.




ARTICLE 14 - LANDLORD'S RIGHT TO RELOCATE TENANT




INTENTIONALLY OMITTED.





16




--------------------------------------------------------------------------------




ARTICLE 15 - TENANT'S RESPONSIBILITY REGARDING
ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES




Section 15.01.  Environmental Definitions.




(a)

"Environmental Laws" shall mean all present or future federal, state and
municipal laws, ordinances, rules and regulations applicable to the
environmental and ecological condition of the Leased Premises, and the rules and
regulations of the Federal Environmental Protection Agency and any other
federal, state or municipal agency or governmental board or entity having
jurisdiction over the Leased Premises.




(b)

"Hazardous Substances" shall mean those substances included within the
definitions of "hazardous substances," "hazardous materials," "toxic substances"
"solid waste" or "infectious waste" under Environmental Laws and petroleum
products.




Section 15.02. Restrictions on Tenant. Tenant shall not cause or permit the use,
generation, release, manufacture, refining, production, processing, storage or
disposal of any Hazardous Substances on, under or about the Leased Premises, or
the transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws.




Section 15.03. Notices, Affidavits, Etc. Tenant shall immediately (a) notify
Landlord of (i) any violation by Tenant, its employees, agents, representatives,
customers, invitees or contractors of any Environmental Laws on, under or about
the Leased Premises, or (ii) the presence or suspected presence of any Hazardous
Substances on, under or about the Leased Premises, and (b) deliver to Landlord
any notice received by Tenant relating to (a)(i) and (a)(ii) above from any
source. Tenant shall execute affidavits, representations and the like within
five (5) days of Landlord's request therefor concerning Tenant's best knowledge
and belief regarding the presence of any Hazardous Substances on, under or about
the Leased Premises.




Section 15.04. Tenant's Indemnification. Tenant shall indemnify Landlord and
Landlord's managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including attorneys' fees, costs of testing and
remediation costs, incurred by Landlord in connection with any breach by Tenant
of its obligations under this Article 15. The covenants and obligations under
this Article 15 shall survive the expiration or earlier termination of this
Lease.




Section 15.05. Existing Conditions. Notwithstanding anything contained in this
Article 15 to the contrary, Tenant shall not have any liability to Landlord
under this Article 15 resulting from any conditions existing, or events
occurring, or any Hazardous Substances existing or generated, at, in, on, under
or in connection with the Leased Premises prior to the Commencement Date of this
Lease (or any earlier occupancy of the Leased Premises by Tenant) except to the
extent Tenant exacerbates the same.




ARTICLE 16 - MISCELLANEOUS




Section 16.01. Benefit of Landlord and Tenant. This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.




Section 16.02. Governing Law. This Lease shall be governed in accordance with
the laws of the State where the Building is located.





17




--------------------------------------------------------------------------------




Section 16.03. Force Majeure. Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any obligation hereunder when such delay is occasioned by
causes beyond its control, including but not limited to work stoppages,
boycotts, slowdowns or strikes; shortages of materials, equipment, labor or
energy; unusual weather conditions; or acts or omissions of governmental or
political bodies.




Section 16.04. Examination of Lease. Submission of this instrument by Landlord
to Tenant for examination or signature does not constitute an offer by Landlord
to lease the Leased Premises. This Lease shall become effective, if at all, only
upon the execution by and delivery to both Landlord and Tenant. Execution and
delivery of this Lease by Tenant to Landlord constitutes an offer to lease the
Leased Premises on the terms contained herein.




Section 16.05. Indemnification for Leasing Commissions. The parties hereby
represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Lease are the Brokers and that no other party
is entitled, as a result of the actions of the respective party, to a commission
or other fee resulting from the execution of this Lease. Each party shall
indemnify the other from any and all liability for the breach ofthis
representation and warranty on its part and shall pay any compensation to any
other broker or person who may be entitled thereto. Landlord shall pay any
commissions due Brokers based on this Lease pursuant to separate agreements
between Landlord and Brokers.




Section 16.06. Notices.  Any notice required or permitted to be given under this
Lease or by law shall be deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, postage
prepaid, to the party who is to receive such notice at the address specified in
Section 1.01 (1). If sent by overnight courier, the notice shall be deemed to
have been given one (1) day after sending. If mailed, the notice shall be deemed
to have been given on the date that is three (3) business days following
mailing. Either party may change its address by giving written notice thereof to
the other party.




Section 16.07. Partial Invalidity; Complete Agreement. If any provision ofthis
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect. This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties. No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.




Section 16.08. Financial Statements. During the Lease Term and any extensions
thereof, Tenant shall provide to Landlord on an annual basis, within ninety (90)
days following the end of Tenant's fiscal year, a copy of Tenant's most recent
financial statements prepared as of the end of Tenant's fiscal year. Such
financial statements shall be signed by Tenant or an officer of Tenant, if
applicable, who shall attest to the truth and accuracy of the information set
forth in such statements, or if the Minimum Annual Rent hereunder exceeds
$100,000.00, said statements shall be certified and, if available, audited. All
financial statements provided by Tenant to Landlord hereunder shall be prepared
in conformity with generally accepted accounting principles ("GAAP"),
consistently applied, but only if Tenant utilizes GAAP in the normal preparation
of its financial statements.




Section 16.09. Representations and Warranties.




(a)

Tenant hereby represents and warrants that (i) Tenant is duly organized, validly
existing and in good standing (if applicable) in accordance with the laws of the
State under which it was





18




--------------------------------------------------------------------------------




organized; (ii) Tenant is authorized to do business in the State where the
Building is located; and (iii) the individual(s) executing and delivering this
Lease on behalf of Tenant has been properly authorized to do so, and such
execution and delivery shall bind Tenant to its terms.




(b)

Landlord hereby represents and warrants that (i) Landlord is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Landlord is authorized to
do business in the State where the Building is located; and (iii) the
individual(s) executing and delivering this Lease on behalf of Landlord has been
properly authorized to do so, and such execution and delivery shall bind
Landlord to its terms.




Section 16.1 0. Signage. Tenant may, at its own expense, erect a sign concerning
the business of Tenant that shall be in keeping with the decor and other signs
on the Building. All signage (including the signage described in the preceding
sentence) in or about the Leased Premises shall be first approved by Landlord
and shall be in compliance with any codes and recorded restrictions applicable
to the sign or the Building. The location, size and style of all signs shall be
approved by Landlord. Tenant agrees to maintain any sign in good state of
repair, and upon expiration of the Lease Term, Tenant agrees to promptly remove
such signs and repair any damage to the Leased Premises.




Section 16.11. Parking. Tenant shall be entitled to the non-exclusive use of the
parking spaces designated for the Building by Landlord. Tenant agrees not to
overburden the parking facilities and agrees to cooperate with Landlord and
other tenants in the use of the parking facilities. Landlord reserves the right
in its absolute discretion to determine whether parking facilities are becoming
crowded and, in such event, to allocate parking spaces between Tenant and other
tenants; provided, however that in no event shall fewer than fifty (50) parking
spaces be available to Tenant. There will be no assigned parking unless
Landlord, in its sole discretion, deems such assigned parking advisable. No
vehicle may be repaired or serviced in the parking area and any vehicle brought
into the parking area by Tenant, or any of Tenant's employees, contractors or
invitees, and deemed abandoned by Landlord will be towed and all costs thereof
shall be borne by Tenant. All driveways, ingress and egress, and all parking
spaces are for the joint use of all tenants. There shall be no parking permitted
on any of the streets or roadways located within the Park. In addition, Tenant
agrees that its employees will not park in the spaces designated visitor
parking. Landlord and Tenant acknowledge and agree that Tenant shall have the
right, at Tenant's sole risk, to park its company trucks and other vehicles
overnight in the truck loading area serving the Leased Premises, so long as such
parking is in compliance with all applicable laws, codes and ordinances.




Section 16.12. Consent or Approval. Where the consent or approval of a party is
required, such consent or approval will not be unreasonably withheld,
conditioned or delayed.




Section 16.13. Time. Time is of the essence of each term and provision of this
Lease.




Section 16.14. Patriot Act. Each of Landlord and Tenant, each as to itself,
hereby represents its compliance and its agreement to continue to comply with
all applicable anti-money laundering laws, including, without limitation, the
USA Patriot Act, and the laws administered by the United States Treasury
Department's Office of Foreign Assets Control, including, without limitation,
Executive Order 13224 ("Executive Order"). Each of Landlord and Tenant further
represents (such representation to be true throughout the Lease Term) (a) that
it is not, and it is not owned or controlled directly or indirectly by any
person or entity, on the SON List published by the United States Treasury
Department's Office of Foreign Assets Control and (b) that it is not a person
otherwise identified by government or legal authority as a person with whom a
U.S. Person is prohibited from transacting business. As of the date hereof, a
list of such designations and the text of the Executive Order are published
under the website address www.ustreas.gov/offices/enforcement/ofac.





19




--------------------------------------------------------------------------------




Section 16.15. Radon Gas. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county public health unit.




ARTICLE 17 - SPECIAL STIPULATIONS




Section 17.01. Termination of Preceding Lease. Landlord, as successor in
interest to Premier Gateway Center at Quantum LLP, and Tenant heretofore entered
into that certain Lease Agreement dated May 29, 2002, as amended by that certain
Lease Amendment No. 1 dated August 14, 2002, and as supplemented by that certain
Clarification of Lease Terms dated November 12, 2002, and as amended by that
certain Lease Amendment No. 2 dated August 1, 2008, and as amended by that
certain Lease Amendment No.3 dated May 1, 2009 (as so amended, the "Preceding
Lease"). Landlord and Tenant acknowledge and agree that as of the Commencement
Date hereunder, this Lease shall supercede the Preceding Lease in its entirety
and that as of the Commencement Date hereunder, the Preceding Lease shall be
null and void and of no further force or effect, except with respect to any
provisions thereunder that expressly survive such termination.




Section 17.02. Tenant Allowance.  Landlord and Tenant acknowledge and agree that
Tenant intends to construct and install certain improvements within the Leased
Premises (the "Tenant Alterations").  Within thirty (30) days following the full
execution of this Lease, Landlord shall pay to Tenant an amount equal to
Twenty-Five Thousand Five Hundred Forty-One and No/100 Dollars ($25,541.00) (the
"Allowance") for the construction and installation ofthe Tenant Alterations.
Tenant acknowledges and agrees that the construction and installation of the
Tenant Alterations shall be performed in accordance with Section 7.03 of this
Lease.




Section 17.03. Options to Extend.




(a)

Grant and Exercise of Option. Provided that (i) no default has occurred and is
then continuing, and (ii) Tenant originally named herein or its Permitted
Transferee remains in possession of the Leased Premises, Tenant shall have the
option to extend the Lease Term for two (2) additional periods of five (5) years
each (each an "Extension Term"). Each Extension Term shall be upon the same
terms and conditions contained in the Lease except (x) this provision giving two
(2) extension options shall be amended to reflect the remaining options to
extend, if any, (y) any improvement allowances or other concessions applicable
to the Leased Premises under the Lease shall not apply to the Extension Term,
and (z) the Minimum Annual Rent shall be adjusted as set forth below (the "Rent
Adjustment"). Tenant shall exercise each option by delivering to Landlord, no
later than one hundred eighty (180) days prior to the expiration of the
preceding term, written notice of Tenant's desire to extend the Lease Term.
Tenant's failure to timely exercise such option shall be deemed a waiver of such
option and any succeeding option. Landlord shall notify Tenant of the amount of
the Rent Adjustment no later than ninety (90) days prior to the commencement of
the Extension Term. Tenant shall be deemed to have accepted the Rent Adjustment
if it fails to deliver to Landlord a written objection thereto within five (5)
business days after receipt thereof. If Tenant properly exercises its option to
extend, Landlord and Tenant shall execute an amendment to the Lease (or, at
Landlord's option, a new lease on the form then in use for the Building)
reflecting the terms and conditions of the Extension Term within thirty (30)
days after Tenant's acceptance (or deemed acceptance) of the Rent Adjustment.




(b)

Rent Adjustment. The Minimum Annual Rent for the applicable Extension Term shall
be ninety-eight percent (98%) of the fair market rent rate as reasonably
determined by Landlord based on the monthly rent charged to prospective renewing
tenants for the Building and comparable buildings (e.g.,





20




--------------------------------------------------------------------------------




buildings of comparable age, physical condition, number of stories, total size,
comparable location) in the area in which the Leased Premises are located,
taking into account all financial terms, including without limitation, base
rent, free rent, escalations, work contributions and allowances and leasing and
brokerage commissions; provided, however, that in no event shall the Minimum
Annual Rent during any Extension Term be less than the highest Minimum Annual
Rent payable during the immediately preceding term. The Monthly Rental
Installments shall be an amount equal to one-twelfth (1112) of the Minimum
Annual Rent for the Extension Term and shall be paid at the same time and in the
same manner as provided in the Lease. Without limiting the foregoing, if Tenant
delivers to Landlord a written objection to Landlord's calculation of the Rent
Adjustment within five (5) business days after Tenant's receipt of Landlord's
determination of the Rent Adjustment, and the parties cannot agree on a Rent
Adjustment within ten (10) days after Tenant's written objection then Tenant may
retract its exercise of its option to extend, or Tenant may choose arbitration
to determine the Rent Adjustment. If Tenant chooses arbitration, Tenant shall
give Landlord written notice of its desire to seek arbitration within three (3)
days after expiration of such ten (10) day period ("Arbitration Notice"). Within
ten (10) days after Tenant provides Landlord with its Arbitration Notice, the
parties shall each appoint an appraiser to determine the Rent Adjustment for the
Leased Premises. Each appraiser so selected shall be either a MAI appraiser or a
licensed real estate broker, each having at least ten (10) years prior
experience in the appraisal or leasing of comparable space in the metropolitan
area in which the Leased Premises are located and with a working knowledge of
current rental rates and practices. If the two appraisers cannot agree upon the
Rent Adjustment for the Leased Premises within twenty (20) days after their
appointment, then, within ten (I 0) days after the expiration of such twenty
(20) day period, the two appraisers shall select a third appraiser meeting the
above criteria. Once the third appraiser has been selected as provided for
above, then such third appraiser shall within ten (1 0) days after appointment
make its determination of the Rent Adjustment. The average of the two closest
determinations of the Rent Adjustment shall be used as the Minimum Annual Rent
for the applicable Extension Term and shall be binding on both Landlord and
Tenant. Landlord and Tenant shall each bear the cost of its appraiser and shall
share the cost of the third. If Tenant fails to provide the Arbitration Notice
as provided above, then Tenant's exercise of its option to extend shall be
deemed retracted.




Section 17.04. Right of First Offer.




(a)

Provided that (i) no default has occurred and is then continuing, (ii) the
creditworthiness of Tenant is then reasonably acceptable to Landlord, and (iii)
Tenant originally named herein or its Permitted Transferee remains in possession
of the Leased Premises, and subject to any rights of other tenants to the Offer
Space (as defined herein) and Landlord's right to renew or extend the lease term
of any other tenant with respect to the portion of the Offer Space now or
hereafter leased by such other tenant, Landlord shall, before entering into a
lease with a third party for the space located in the Building contiguous to the
Leased Premises as shown on the attached Exhibit E (the "Offer Space"), notify
Tenant in writing of the availability of the Offer Space for leasing and setting
forth the terms and conditions upon which Landlord is willing to lease the Offer
Space to Tenant ("Landlord's Notice"). Tenant shall have five (5) business days
from its receipt of Landlord's Notice to deliver to Landlord a written notice
agreeing to lease the Offer Space on the terms and conditions contained in
Landlord's Notice ("Tenant's Acceptance").  In the event Tenant fails to deliver
Tenant's Acceptance to Landlord within said five (5)­business day period, such
failure shall be conclusively deemed a rejection of the Offer Space and a waiver
by Tenant of this right of first offer, whereupon Tenant shall have no further
rights with respect to the Offer Space and Landlord shall be free to lease the
Offer Space to a third party.




(b)

In the event that Tenant exercises its right of first offer in the first
twenty-four (24) months of the Lease Term, the Offer Space shall be offered to
Tenant at the rental rate per square foot (including periodic escalations) in
effect with respect to the then existing Leased Premises ("Existing Premises")
as of the commencement of the term for the Offer Space and upon the other terms
and





21




--------------------------------------------------------------------------------




conditions as are set forth in this Lease, including a tenant improvement
allowance equal to a rate per square foot used to determine the Allowance
granted under this Lease prorated for the number of months remaining in the
Lease Term for the Existing Premises and two (2) months of free Monthly Rental
Installments for the Offer Space.




(c)

In the event that Tenant exercises its right of first offer after the first
twenty-four (24) months of the Lease Term, the term for the Offer Space shall be
coterminous with the term for the original Leased Premises; provided, however,
that the minimum term for the Offer Space shall be five (5) years and the term
for the Existing Premises shall be extended, if necessary, to be coterminous
with the term for the Offer Space. If the Lease Term for the Existing Premises
is extended as provided above, the Minimum Annual Rent for such extension term
shall be an amount equal to the Minimum Annual Rent then being quoted by
Landlord to prospective renewing tenants of the Building for space of comparable
size and quality and with similar or equivalent improvements as are found in the
Building, and if none, then in similar buildings in the vicinity; provided,
however, that in no event shall the Minimum Annual Rent during such extension
term be less than the highest Minimum Annual Rent payable during the immediately
preceding term.




(d)

lf Tenant properly exercises its right of first offer, Landlord and Tenant shall
enter into an amendment to this Lease adding the Offer Space to the Leased
Premises upon the terms and conditions set forth herein and making such other
modifications to this Lease as are appropriate under the circumstances. If
Tenant shall fail to enter into such amendment within ten (1 0) days following
Tenant's Acceptance, then Landlord may terminate this right of first offer by
notifying Tenant in writing, in which event Tenant shall have no further rights
with respect to the Offer Space and Landlord shall be free to lease the Offer
Space to a third party.




Section 17.05. Quiet Enjoyment. So long as Tenant has not committed a Default
hereunder that remains uncured, Landlord agrees that Tenant shall have the right
to quietly use, possess and enjoy the Leased Premises for the Lease Term,
without hindrance by anyone claiming by, through or under Landlord.










[SIGNATURES FOLLOW ON NEXT PAGE]





22




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.







 

 

 

LANDLORD:

 

 

 

 

WITNESSES:

 

 

DUKE PGC AT QUANTUM 1-9, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

/s/ Ana M. Hernandez

 

By:

Duke Realty Limited Partnership,

Printed Name:

Ana M. Hernandez

 

 

an Indiana limited partnership, its managing

 

 

 

 

member

 

 

 

 

 

/s/ Nina Sorla

 

 

By:

Duke Realty Corporation, an

Printed Name:

Nina Sorla

 

 

 

Indiana corporation, its general

 

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward P. Mitchell

 

 

 

 

 

 

Edward P. Mitchell

 

 

 

 

 

 

Senior Vice President

 

 

 

 

 

 

South Florida Operations




Date of execution: 9/28/2012










 

 

 

TENANT:

 

 

 

 

WITNESSES:

 

PURADYN FILTER TECHNOLOGIES INCORPORATED, a Delaware corporation

 

 

 

 

 

/s/ Kathryn A. Morris

 

By:

/s/ Alan J. Sandler

Printed Name:

Kathryn A. Morris

 

 

Name:

Alan J. Sandler

 

 

 

 

Title:

Vice Pres.

 

 

 

 

 

/s/ David Duckworn

 

 

 

Printed Name:

David Duckworn

 

 

 




Date of execution: 9/27/12











23




--------------------------------------------------------------------------------




EXHIBITA




SITE PLAN OF LEASE PREMISES




[pfti_ex10z13008.gif] [pfti_ex10z13008.gif]











Exhibit A

Page 1 of 1




--------------------------------------------------------------------------------




EXHIBIT B




INTENTIONALLY OMITTED











Exhibit B

Page 1 of 1




--------------------------------------------------------------------------------




EXHIBIT C




LETTER OF UNDERSTANDING













Duke PGC at Quantum 1-9, LLC

c/o Duke Realty Corporation

Attn.: South Florida Market-V.P., Asset Mgmt. & Customer Service

2400 North Commerce Parkway, Suite 405

Weston, FL 33326




RE:

Lease between Duke PGC at Quantum 1-9, LLC, a Delaware limited liability company
("Landlord") and Puradyn Filter Technologies Incorporated, a Delaware
corporation
("Tenant"), dated  _______________________2012 (the "Lease") for the premises
located at
2017 High Ridge Road, Boynton Beach, Florida 33426 (the "Leased Premises"),
within
Gateway Center at Quantum




Dear ______________________:




The undersigned, on behalf of Tenant, certifies to Landlord as follows:




1.

The Commencement Date under the Lease is August 1, 2013.




2.

The rent commencement date is September 1, 2013.




3.

The expiration date of the Lease is August 31, 2019.




4.

The Lease (including amendments or guaranty, if any) is the entire agreement
between Landlord and Tenant as to the leasing of the Leased Premises and is in
full force and effect.




5.

Landlord has completed the improvements designated as Landlord's obligation
under the Lease (excluding punchlist items as agreed upon by Landlord and
Tenant), if any, and Tenant has accepted the Leased Premises as of the
Commencement Date.




6.

To the best of the undersigned's knowledge, there are no uncured events of
default by either Tenant or Landlord under the Lease.




IN WITNESS WHEREOF, the undersigned has caused this Letter of Understanding to
be executed this ___ day of _________________, 20__.





Exhibit C

Page 1 of 2




--------------------------------------------------------------------------------




 

 

 

TENANT:

 

 

 

 

 

 

PURADYN FILTER TECHNOLOGIES INCORPORATED, a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Attest:  

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Exhibit- Not to be executed]























Exhibit C

Page 2 of 2




--------------------------------------------------------------------------------




EXHIBIT D




RULES AND REGULATIONS




1.

The sidewalks, entrances, driveways and roadways serving and adjacent to the
Leased Premises shall not be obstructed or used for any purpose other than
ingress and egress. Landlord shall control the Common Areas.




2.

No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attached to or hung
in, or used in connection with, any window or door of the Leased Premises other
than Landlord standard window coverings without Landlord's prior written
approval.  All electric ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent, of a quality, type, design and
tube color approved by Landlord. Neither the interior nor the exterior of any
windows shall be coated or otherwise sunscreened without written consent of
Landlord.




3.

No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by any tenant on, about or from any part of the Leased
Premises, the Building or in the Common Areas including the parking area without
the prior written consent of Landlord. In the event of the violation of the
foregoing by any tenant, Landlord may remove or stop same without any liability,
and may charge the expense incurred in such removal or stopping to tenant.




4.

The sinks and toilets and other plumbing fixtures shall not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.




5.

No boring, cutting or stringing of wires or laying of any floor coverings shall
be permitted, except with the prior written consent of Landlord and as Landlord
may direct. Landlord shall direct electricians as to where and how telephone or
data cabling are to be introduced. The location of telephones, call boxes and
other office equipment affixed to the Leased Premises shall be subject to the
approval of Landlord.




6.

No bicycles, vehicles, birds or animals of any kind (except seeing eye dogs)
shall be brought into or kept in or about the Leased Premises, and no cooking
shall be done or permitted by any tenant on the Leased Premises, except
microwave cooking, and the preparation of coffee, tea, hot chocolate and similar
items for tenants and their employees. No tenant shall cause or permit any
unusual or objectionable odors to be produced in or permeate from the Leased
Premises.




7.

The Leased Premises shall not be used for manufacturing, unless such use
conforms to the zoning applicable to the area, and Landlord provides written
consent. No tenant shall occupy or permit any portion of the Leased Premises to
be occupied as an office for the manufacture or sale of liquor, narcotics, or
tobacco in any form, or as a medical office, or as a barber or manicure shop, or
a dance, exercise or music studio, or any type of school or daycare or copy,
photographic or print shop or an employment bureau without the express written
consent of Landlord. The Leased Premises shall not be used for lodging or
sleeping or for any immoral or illegal purpose.




8.

No tenant shall make, or permit to be made any unseemly, excessive or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having





Exhibit D

Page 1 of 3




--------------------------------------------------------------------------------




business with them, whether by the use of any musical instrument, radio,
phonograph, unusual noise, or in any other way. No tenant shall throw anything
out of doors, windows or down the passageways.




9.

No tenant, subtenant or assignee nor any of its servants, employees, agents,
visitors or licensees, shall at any time bring or keep upon the Leased Premises
any flammable, combustible or explosive fluid, chemical or substance or firearm.




10.

No additional locks or bolts of any kind shall be placed upon any of the doors
or windows by any tenant, nor shall any changes be made to existing locks or the
mechanism thereof. Each tenant must upon the termination of its tenancy, restore
to Landlord all keys of doors, offices, and toilet rooms, either furnished to,
or otherwise procured by, such tenant and in the event of the loss of keys so
furnished, such tenant shall pay to Landlord the cost of replacing the same or
of changing the lock or locks opened by such lost key if Landlord shall deem it
necessary to make such changes.




11.

No tenant shall overload the floors of the Leased Premises. All damage to the
floor, structure or foundation of the Building due to improper positioning of
storage items or materials shall be repaired by Landlord at the sole cost and
expense of tenant, who shall reimburse Landlord immediately therefor upon
demand.




12.

Each tenant shall be responsible for all persons entering the Building at
tenant's invitation, express or implied. Landlord shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of an invasion, mob riot, public excitement or
other circumstances rendering such action advisable in Landlord's opinion,
Landlord reserves the right without any abatement of rent to require all persons
to vacate the Building and to prevent access to the Building during the
continuance of the same for the safety of the tenants and the protection of the
Building and the property in the Building.




13.

Canvassing, soliciting and peddling in the Building are prohibited, and each
tenant shall report and otherwise cooperate to prevent the same.




14.

All equipment of any electrical or mechanical nature shall be placed by tenant
in the Leased Premises in settings that will, to the maximum extent possible,
absorb or prevent any vibration, noise and annoyance.




15.

There shall not be used in any space, either by any tenant or others, any hand
trucks except those equipped with rubber tires and rubber side guards.




16.

The scheduling of tenant move-ins shall be before or after normal business hours
and on weekends, subject to the reasonable discretion of Landlord.




17.

The Building is a smoke-free Building. Smoking is strictly prohibited within the
Building. Smoking shall only be allowed in areas designated as a smoking area by
Landlord. Tenant and its employees, representatives, contractors or invitees
shall not smoke within the Building or throw cigar or cigarette butts or other
substances or litter of any kind in or about the Building, except in receptacles
for that purpose. Landlord may, at its sole discretion, impose a charge against
monthly rent of $50.00 per violation by tenant or any of its employees,
representatives, contractors or invitees, of this smoking policy.




18.

Tenants will insure that all doors are securely locked, and water faucets,
electric lights and electric machinery are turned off before leaving the
Building.





Exhibit D

Page 2 of 3




--------------------------------------------------------------------------------




19

Tenant, its employees, customers, invitees and guests shall, when using the
parking facilities in and around the Building, observe and obey all signs
regarding fire lanes and no-parking and driving speed zones and designated
handicapped and visitor spaces, and when parking always park between the
designated lines. Landlord reserves the right to tow away, at the expense of the
owner, any vehicle which is improperly parked or parked in a no-parking zone or
in a designated handicapped area, and any vehicle which is left in any parking
lot in violation of the foregoing regulation. All vehicles shall be parked at
the sole risk of the owner, and Landlord assumes no responsibility for any
damage to or loss of vehicles.




20.

Tenant shall be responsible for and cause the proper disposal of medical waste,
including hypodermic needles, created by its employees.




21.

Except as otherwise expressly set forth in the Lease, no outside storage is
permitted including without limitation the storage of trucks and other vehicles.




22.

No tenant shall be allowed to conduct an auction from the Leased Premises
without the prior written consent of Land lord.




It is Landlord's desire to maintain in the Building and Common Areas the highest
standard of dignity and good taste consistent with comfort and convenience for
tenants. Any action or condition not meeting this high standard should be
reported directly to Landlord. Landlord reserves the right to make such other
and further rules and regulations as in its judgment may from time to time be
necessary for the safety, care and cleanliness of the Building and Common Areas,
and for the preservation of good order therein.











Exhibit D

Page 3 of 3




--------------------------------------------------------------------------------

EXHIBIT E




OFFER SPACE




[pfti_ex10z13010.gif] [pfti_ex10z13010.gif]





Exhibit E

Page 1 of 1


